DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  On line 3 of claim 1, delete “reuse”, and insert –reused-- to correct the lack of antecedent basis for “the at least one reused component” in claims 1, 2 and 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2019/0074553 to Takahashi et al. (Takahashi).
Claim 1

With regard to a selector configured to select a reused component suitable for the purpose of use based on the usage state; Takahashi teaches recycling battery packs suitable for use in other applications and refreshing the batteries for reuse (pars. 37-39).
Claim 2
Takahashi teaches that the at least one reused component is a battery member mounted in a vehicle before being reused (par. 41).
Claim 3
Takahashi teaches that the usage state before being reused is measured in the vehicle (par. 41).
Claim 4
Takahashi teaches that the battery member includes at least one of a battery or an accessory component of the battery (par. 37).
Claim 5
Takahashi teaches that the accessory component includes at least one of a cooling fan, a current sensor, a voltage sensor, a temperature sensor, a battery computation device, a contactor, a converter, or a fuse (par. 43).
Claim 8
With regard to acquiring information of a usage state of a reused component before being reused and a purpose of use of the reused component; Takahashi teaches a determination device that detects voltage, current and temperature of batteries to determine which batteries are suitable for certain applications such as high-capacity application or for high input-and-output application (pars. 41-46, 99, 100).
With regard to selecting the reused component suitable for the purpose of use based on the usage state; Takahashi teaches recycling battery packs suitable for use in other applications and refreshing the batteries for reuse (pars. 37-39).
Claim 9
With regard to causing a computer to: acquire information of a usage state of a reused component before being reused and a purpose of use of the reused component; Takahashi teaches a determination device that detects voltage, current and temperature of batteries to determine which batteries are suitable for certain applications such as high-capacity application or for high input-and-output application (pars. 41-46, 99, 100).
With regard to causing a computer to: select the reused component suitable for the purpose of use based on the usage state; Takahashi teaches recycling battery packs suitable for use in other applications and refreshing the batteries for reuse (pars. 37-39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of US Patent Application Publication 2020/0055421 to Sastinsky (Sastinsky).
Claim 6
Takahashi teaches all the limitations of claim 1 upon which claim 6 depends.  Takahashi does not teach that the selector is configured to select the reused component by inputting information of the usage state of the at least one reused component after being reused into a model obtained through machine learning.  Sastinsky teaches using machine learning to determine end of life for the purpose of reusing battery packs (pars. 25, 46, 52).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the battery recycling, as taught by Takahashi, to use machine language to determine end of life data for batteries, as taught by Sastinsky, because then harmful effect of premature disposal of batteries would have been avoided (Sastinsky, par. 3).
Claim 7
Takahashi teaches all the limitations of claim 1 upon which claims 6 and 7 depend.  Takahashi does not teach a generator that is configured to generate the model through machine learning.  Sastinsky teaches using machine learning to determine end of life for the purpose of reusing battery packs (pars. 25, 46, 52).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the battery recycling, as taught by Takahashi, to use machine language to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication 2021/0367277 to Takechi teaches a battery management device that uses the history of the battery cells to determine how cells can be combined to be reused (pars. 39, 40).
US Patent Application Publication 2016/0162849 to Matsuyama et al. teaches battery secondary use management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864